Case 1:18-cv-00937-CFC-MPT Document 238 Filed 03/10/20 Page 1 of 3 PageID #: 10333



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

  RETAILMENOT, INC.,                      )
             Plaintiff and Counterclaim   )
             Defendant,                   )     C.A. No. 18-937-CFC-MPT
                                          )
        v.                                      JURY TRIAL DEMANDED
                                          )
  HONEY SCIENCE LLC,                      )
                                          )
             Defendant and                )
             Counterclaimant.             )
                                          )
                                          )

         HONEY SCIENCE LLC’S NOTICE REGARDING D.I. 218
    (R&R RE STAY) AND PTAB DECISIONS DENYING INSTITUTION OF
            RETAILMENOT’S PETITIONS FOR PGR AND IPR
                     OF HONEY’S ’625 PATENT

   Of Counsel:
   Morgan Chu                                 Kelly E. Farnan (#4395)
   Richard M. Birnholz                        Richards, Layton & Finger, P.A.
   Samuel K. Lu                               One Rodney Square
                                              920 North King Street
   Keith A. Orso                              Wilmington, DE 19801
   IRELL & MANELLA LLP                        (302) 651-7705
   1800 Avenue of the Stars, Suite 900        farnan@rlf.com
   Los Angeles, California 90067-4211
   (310) 277-1010
   mchu@irell.com                             Attorneys for Defendant and
   rbirnholz@irell.com                        Counterclaimant Honey Science LLC
   slu@irell.com
   korso@irell.com

   Dated: March 10, 2020
Case 1:18-cv-00937-CFC-MPT Document 238 Filed 03/10/20 Page 2 of 3 PageID #: 10334



        Defendant and counterclaimant Honey Science LLC (“Honey”) respectfully

  submits this notice to inform the Court that the Patent Trial and Appeal Board denied

  institution of all three of RetailMeNot’s petitions for review of Honey’s U.S. Patent

  No. 10,140,625 (the ’625 patent). The PTAB decisions denying institution are

  attached as Exhibits A, B, and C to this Notice.

        Before the PTAB instituted any of the reviews RMN requested, RMN moved

  to stay Honey’s counterclaim for infringement of the ’625 patent pending resolution

  of RMN’s petitions challenging the validity of the ’625 patent. D.I. 148. In January

  2020, Chief Magistrate Judge Thynge issued an R&R recommending that the Court

  grant RMN’s motion to stay Honey’s claims against RMN on Honey’s ’625 patent.

  D.I. 218. Honey objected to the R&R. D.I. 226. RMN responded to the objections.

  D.I. 236. In the interim, based on the stay R&R, RMN objected to discovery and

  any other litigation activity relating to Honey’s ’625 patent counterclaim.

        The R&R imposing a pre-institution stay of Honey’s counterclaim on the ’625

  patent has now run its course. In light of the PTAB’s denial of institution of all of

  RMN’s petitions, Honey’s view is that the R&R to stay Honey’s claims against

  RMN on the ’625 patent expires on its own terms.

        On December 20, 2018, the court issued a scheduling order, pursuant to which

  fact discovery was to close January 17, 2020; opening expert reports are due March

  6, 2020; the deadline for expert discovery is May 29, 2020; dispositive motions are



                                            1
Case 1:18-cv-00937-CFC-MPT Document 238 Filed 03/10/20 Page 3 of 3 PageID #: 10335



  due June 26, 2020; and trial is set for October 26, 2020. D.I. 29. The parties

  stipulated to certain adjustments, including an opening expert report date of March

  27, 2020. D.I. 234.

        The parties will need to reassess and adjust the schedule so Honey’s claims

  can resume and proceed accordingly. Honey will confer with RMN on these issues

  and approach the Court in the event the parties cannot agree.



   Of Counsel:                                 /s/ Kelly E. Farnan
                                               Kelly E. Farnan (#4395)
   Morgan Chu                                  Richards, Layton & Finger, P.A.
   Richard M. Birnholz                         One Rodney Square
   Samuel K. Lu                                920 North King Street
   Keith A. Orso                               Wilmington, DE 19801
   IRELL & MANELLA LLP                         (302) 651-7700
   1800 Avenue of the Stars, Suite 900         farnan@rlf.com
   Los Angeles, California 90067-4211
   (310) 277-1010                              Attorneys for Defendant and
   mchu@irell.com                              Counterclaimant Honey Science LLC
   rbirnholz@irell.com
   slu@irell.com
   korso@irell.com


   Dated: March 10, 2020




                                           2
